Citation Nr: 1600846	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-31 174	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher schedular rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher schedular rating for radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher schedular rating for degenerative disc disease and facet arthropathy of the lumbar spine, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher schedular rating for DeQuervain's tenosynovitis of the right wrist, currently evaluated as 10 percent disabling.

6.  Entitlement to a higher schedular rating for right carpal tunnel syndrome, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial compensable rating for anemia.

8.  Entitlement to an extraschedular rating.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2004.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO); and a November 2010 rating decision by the Houston RO.

In April 2015, the Board remanded the case for further development, which has been completed.  In November 2015, the Appeals Management Center (AMC) granted service connection for anemia, which had previously been on appeal.  

In December 2015, the Veteran submitted a standard VA form for a notice of disagreement (NOD).  The NOD, in part, pertains to the rating for the now-service-connected anemia.  For purposes of remanding the claim for a statement of the case (SOC), the Board has jurisdiction over this issue.

The December 2015 NOD also listed other issues that were addressed in the Board's April 2015 remand.  However, those issues remain on appeal and are either addressed in the decision below or the remand following the decision.  In the April 2015 remand, the Board noted at the end that the remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  See 38 C.F.R. § 20.1100(b) (2015).  Thus, the NOD has no effect on the issues that were remanded in April 2015.  

Moreover, the December 2015 NOD raised the issue of TDIU.  That issue is addressed in the remand section, along with the issues of entitlement to higher ratings for right DeQuervain's tenosynovitis and right carpal tunnel syndrome.

Furthermore, the Veteran submitted additional evidence with the December 2015 NOD.  In November 2015, the Veteran's representative waived initial RO review of any subsequently submitted evidence they would submit.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome (right knee disability) has been manifested by painful motion, as well as difficulty with prolonged standing and ascending or descending stairs.  It has not been manifested by extension limited to 15 degrees or greater, or flexion limited to 30 degrees or less.  There is no ankylosis of the joint, instability or recurrent subluxation, meniscus abnormalities, impairment of the tibia and fibula, or functional impairment on par with these criteria.

2.  The Veteran's radiculopathy of the right lower extremity has been characterized by no worse than mild incomplete paralysis of the affected nerve.  

3.  The Veteran's degenerative disc disease and facet arthropathy of the lumbar spine (lumbar spine disability) has not been manifested by forward flexion limited to greater than 60 degrees but not greater than 85 degrees; incapacitating episodes requiring physician-prescribed bedrest; or functional impairment on par with these criteria.  Associated objective neurologic abnormality (other than radiculopathy of the right lower extremity) has not been shown.

4.  Hypertension did not manifest during the Veteran's period of active duty or within her first post-service year, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257-5024 (2015). 

2.  The criteria for a schedular disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2015).

3.   The criteria for a schedular disability rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The rating claims arise from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

As to the claim of service connection for hypertension, a standard April 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained, as have all identified post-service VA and non-VA treatment records.  Outstanding records were obtained pursuant to the Board's April 2015 remand, including from the San Antonio Military Medical Center (SAMMC).

The Veteran was provided VA medical examinations in connection with the claims on appeal, including pursuant to the Board's April 2015 remand.  The examinations are sufficient evidence for deciding the claims, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for the claims decided herein.


II. Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

a. Right Knee Disability

The Veteran's right knee disability is rated as 10 percent disabling since June 20, 2005 under DC 5257-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  DC 5024 provides that tenosynovitis is to be rated on limitation of motion of the affected part as degenerative arthritis.  

Under DC 5260, limitation of flexion of the leg, a zero percent (noncompensable) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a zero percent (noncompensable) rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Under DC 5003, which pertains to degenerative arthritis, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by x-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

During a September 2006 VA examination, the Veteran indicated that painful motion and swelling of the knee joint were her primary symptoms.  She wore a knee brace.  She had occasional flareups of pain with prolonged standing, going up and down stairs, lying down with the knee fully extended, and doing housework.  Flexion was limited to approximately 75 degrees; there was no limitation of extension of the joint.  Joint stability testing showed a very slight laxity of the medial collateral ligament.  An x-ray study showed no bony abnormalities, including arthritis.

An August 2007 VA examination showed extension to zero degrees and flexion to 100 degrees, with no indication of instability or recurrent subluxation.  The Veteran reported flareups of pain with walking more than a mile, and cramping with prolonged sitting or lying down.  The Veteran's symptoms did not increase in severity after repetitive-motion testing.

In November 2008, the Veteran indicated that she was no longer employed, and that she could not exercise as a result of stiffness and numbness in her knee joint.  She also reported using a cane to assist her in walking and standing, as well as a knee brace.

A VA treatment note dated March 2011 noted that the Veteran was employed and that she reported "no problem" walking two or more miles per day in the course of her employment.  

During her February 2015 Board hearing, the Veteran testified that she used a cane only to help her get out of bed in the morning because of numbness and stiffness in the right lower extremity.  She had knee pain with standing more than 15 minutes, and a sensation of cramping and locking when ascending or descending a set of stairs.  She reported that her job required a lot of walking, and that she would have to look for shorter ways to get to her destinations in order to keep her knee from becoming painful.  

Treatment records from the SAMMC reflect that the Veteran exacerbated her knee injury in March 2015, which caused her pain levels to reach 10/10.  The Veteran reported a great deal of swelling and limitation of her ability to ambulate.  She could not walk up or down stairs.  

In April 2015 physical therapy notes, the Veteran reported that prior to her March 2015 injury, she had exercised on a treadmill and by cycling outdoors.  Since her injury, she had increased pain and swelling.  Her symptoms flared up with prolonged standing and walking, particularly going up and down stairs.  Extension was -5 and flexion was to 110, with pain at the endrange of motion.  Later in April 2015, the Veteran reported improvement in her symptoms; she was no longer wearing a knee brace, and reported that she had worked in her yard for an hour with minimal knee pain.  Her swelling had also lessened somewhat.  Range of motion was zero to 120, with pain at the endrange of motion.  The Veteran's symptoms continued to improve with additional physical therapy.  

During an August 2015 VA examination, the Veteran's symptoms were constant knee pain which had improved with physical therapy.  She had no reported flareups of pain, and no significant functional impairment.  Her range of motion was zero to 120 degrees, with pain on flexion of the knee.  There was tenderness to palpation of the knee joint, but no additional limitation of motion with repetitive motion testing.  There was no recurrent subluxation or meniscus abnormality.  There was no instability.  Strength testing was normal, and there was no ankylosis of the joint or atrophy of the musculature.  An x-ray study showed osteoarthritis and joint effusion.  

Although the Veteran's knee disability is rated under Diagnostic Code 5257-5024, since the initial finding of "very slight" instability of the medial collateral ligament in September 2006, there have been no findings of instability of the right knee joint.  Although the Veteran has, at times, reported a sensation of giving way of the joint, objective medical testing shows that the ligaments of the knee are stable.  Thus, entitlement to a higher rating under Diagnostic Code 5257 for moderate subluxation or instability is not warranted.

The November 2007 rating decision clarifies that the current 10 percent evaluation is assigned under Diagnostic Code 5024 for painful motion of the right knee.  In order for the Veteran to obtain the next higher evaluation, the evidence would need to show flexion limited to 30 degrees or extension limited to 15 degrees.  At no time during the rating period does the evidence show that the Veteran had flexion limited to approximately 30 degrees or extension limited to 15 degrees.  See 38 C.F.R. § 4.71a (DCs 5260, 5261).  The evidence contained in the VA examination reports as well as private treatment records shows that the Veteran regularly had full extension of the right knee, to zero degrees.  Although flexion measurements varied, even a noncompensable level was not shown despite some limited motion.  

This level of noncompensable limitation of motion is so even with consideration of painful motion and other factors.  The Veteran's physical therapist and the August 2015 VA examiner identified endpoint pain during range of motion testing, but there was no additional decreased motion of the right knee based on the painful motion.  Although the evidence does show that the Veteran experiences painful motion and flare ups, the examiners determined that there were no additional limitations after three repetitions of range of motion.  Even with consideration of painful motion, the evidence does not reflect that her knee symptoms approximated a functional loss greater than what is already contemplated by the assigned 10 percent rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 38-43; DeLuca, 8 Vet. App. at 204-7.

Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was limited and painful flexion, a 10 percent rating is warranted per 38 C.F.R. § 4.59.  Extension of the right knee has been normal, and a separate rating for painful extension is not warranted because to assign two separate ratings based upon painful motion would be pyramiding.  The benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a rating in excess of 10 percent for the right knee disability for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered whether the Veteran is entitled to a separate or increased rating for right knee ankylosis, impairment of the tibia or fibula, removed or dislocated cartilage, and/or genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5358, 5359, 5262, or 5263.

b.  Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.124a, DC 8520 (2015) for neurologic impairment of the sciatic nerve.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

DC 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity, a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked musculature atrophy in either lower extremity.  38 C.F.R. § 4.124a, DC 8520.

Throughout the course of the appeal, the primary symptoms of the Veteran's right lower extremity radiculopathy are pain, numbness and tingling.  On VA examination in May 2007, "subtle sensory changes in her lower leg" were observed, as well as a "slightly decreased right ankle jerk."  Motor testing of the extremity was within normal limits.  

During her February 2015 Board hearing, the Veteran testified that she has radiating pain down her right lower extremity with prolonged sitting, as well as numbness in her toes.  She also had cramping in her legs, which caused her to limit her driving.  She was able to walk long distances at work if she looked for shortcuts.  

An August 2015 VA examination showed normal motor function of the right lower extremity.  A sensory examination showed no sensory abnormalities.  There was a mildly diminished right ankle deep tendon reflex, similar to that shown on the May 2007 VA examination.  The Veteran reported constant pain, paresthesia, and numbness in the right lower extremity; all of these symptoms were classified as "mild" by the examiner.  The examiner found that the Veteran's radiculopathy "should not preclude her from sedentary work."  

On review, the Board finds that the symptoms of the Veteran's right lower extremity radiculopathy are best characterized as "mild."  The objective medical evidence of record reflects that the Veteran's sensation in the extremity is largely intact, and that any sensory deficits are intermittent and mild.  Motor and strength testing are normal; there is no atrophy of the musculature.  The Veteran does have a slightly diminished ankle reflex which has not increased in severity during the course of the appeal.  

Although the Veteran does have pain and intermittent paresthesia in her right lower extremity, she is able to walk fairly significant distances at her place of business with little effect on her ability to accomplish her work.  She does limit her driving as a result of cramping in her right leg; however, it is unclear from the record whether the cramping is attributable to her radiculopathy.  Even if the cramping described by the Veteran is attributable to her radiculopathy, the voluntary limitations she imposes on her ability to drive are not so onerous that the limitation is analogous to the "moderately severe" incomplete paralysis required to warrant the next higher rating under DC 8520.  There are no other potentially applicable DCs that would afford the Veteran a higher rating.  A disability rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.   

The benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a rating in excess of 10 percent for the right lower extremity for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

c.  Lumbar Spine Disability

Pursuant to 38 C.F.R. § 4.71a, DC 5237, disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Additionally, Note (1) requires separate evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.

As service connection is in effect for degenerative disc disease, the disability may also be evaluated under DC 5243 for evaluating intervertebral disc syndrome (IVDS).  In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran asserts that her back pain limits her ability to walk for long periods of time or engage in prolonged standing or sitting.  During a May 2007 VA examination, the Veteran reported that her back pain was nearly constant, that it was an 8/10 on "bad" days in terms of pain, and that her pain was exacerbated particularly by prolonged sitting; after more than 15 minutes of sitting, her back pain increased and she experienced cramping in her legs.  She had flareups of pain for 20 to 30 minutes at a time; during these periods she had to stop all activity.  She was able to walk unaided, and did not use an assistive device for ambulation.  She had no antalgic gait.  She was able to walk a mile before having to stop.  Range of motion testing showed no limitation of motion except 10 degrees less than normal for rotation; there was also no kyphosis, scoliosis or loss of lordosis.  Waddell's signs were positive.  There was no additional limitation of motion upon repetitive motion testing.  

A July 2014 x-ray study of the Veteran's lumbar spine was negative although mild lumbar spine degenerative changes were noted. 

At the February 2015 Board hearing, the Veteran testified that she still experienced pain with sitting and walking.  She could not lift more than 5 pounds.  She indicated that she could not bend over to touch her toes; she estimated that her hands would not reach to her calf if she attempted the maneuver.  Doing housework, and particularly pushing a vacuum cleaner, was difficult for her.

The Veteran was afforded another VA examination in August 2015.  Range of motion testing showed that she had no limitation of motion of the spine.  She reported no flareups of pain, and no functional loss as a result of her back pain.  There was pain on palpation of the right paraspinal region.  There was no limitation of motion upon repetitive motion testing.  An x-ray study showed "minimal degenerative changes." 

At no time during the course of the appeal has the Veteran's lumbar spine disability been manifested by forward flexion limited to 60 degrees or less.  The combined range of motion of the thoracolumbar spine has not been showed to be less than 120 degrees.  There is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is also no evidence of incapacitating episodes of pain requiring physician-prescribed bedrest.  A review of the Veteran's medical treatment of record reflects findings largely consistent with the examination findings. 

The Veteran reports experiencing an additional functional impairment manifested by increased pain and stiffness, triggered by prolonged walking, sitting, and lifting.  However, she is able to walk long distances at her place of business without exacerbating her back pain, and told her physical therapist that prior to her March 2015 injury, she exercised by cycling and walking on a treadmill.  

Additionally, the objective evidence of record fails to show that, even given the Veteran's reported additional functional impairment, her lumbar spine disability picture would more closely approximate the rating criteria for the next higher rating of 20 percent.  Specifically, during the VA examinations, the Veteran demonstrated no additional fatigability, lack of endurance, incoordination, or limitation of flexion after preforming repetitive range of motion testing.  Further, the Veteran's recorded ranges of flexion, which remain unchanged after repetitive range of motion testing, exceed the 60 degrees required for the award of a 20 percent rating.

In sum, given the initial ranges of motion and those recorded after repetitive testing, the Board finds that even considering the Veteran's reported painful motion and other factors, the evidence of record does not show that during a flare-up, her disability would more nearly approximate the criteria for the next higher rating.  Thus, the benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a rating in excess of 10 percent the lumbar spine disability for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Furthermore, as to whether separate ratings are warranted based on the neurological manifestations of the Veteran's lumbar spine disability, the Veteran is already separately rated for her right lower extremity radiculopathy, and there are no other reported neurological symptoms that may be attributed to her lumbar spine disability.  For instance, unlike the right side, left-sided lower extremity radiculopathy has not been shown.  Thus, additional separate ratings are not warranted.

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hypertension is defined, at least for rating purposes, as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2015).

The Veteran's service treatment records reflect treatment with hydrochlorothiazide (HCTZ), which can be used as blood pressure medication, in 2002 and 2003.  However, there is no showing of hypertension in the service treatment records.  Her January 2004 separation examination reflects a blood pressure reading of 125/85.  A subsequent five-day blood pressure test showed blood pressure readings that were primarily within normal limits, with the sole exception of the Veteran's left arm blood pressure reading on the final day of the test, which was 140/90.  A cardiac stress test conducted the following month showed no unusual blood pressure readings.

During her initial post-service consult with VA in June 2005, the Veteran's blood pressure was 130/82.  A July 2005 cardiac stress test was unremarkable.  The Veteran's blood pressure readings remained normal throughout 2005.  However, in April 2006, the Veteran's blood pressure reading was 155/85; in August 2006, 150/88; in September 2006, 145/82 (at this point, "elevated blood pressure" was added to the Veteran's problem list); and in January 2007, 154/92.  At that time, the Veteran's VA physician noted that the Veteran was amenable to trying HCTZ for control of her blood pressure.  

On VA examination by a physician in May 2007, the Veteran was diagnosed with mild hypertension.  The examiner found that the Veteran's hypertension did not manifest during service, because the January 2004 five-day blood pressure check at service discharge was normal.    

In its April 2015 remand, the Board requested an updated medical opinion addressing the significance of the other findings of elevated blood pressure readings in service.  Another VA physician reviewed the evidence in August 2015 and concluded that the Veteran's hypertension was not at least as likely as not related to any finding of elevated blood pressure readings in service.  The physician indicated that HCTZ could have been prescribed for a reason unrelated to the Veteran's blood pressure readings, such as weight loss.  The physician further noted that the use of HCTZ for a relatively short period during service is not consistent with its use as an anti-hypertensive.  

The physician further found that there is no medical evidence in support of a finding that hypertension first manifested during service.  During the five-day blood pressure test, four readings were normal, and only one was out of range; however, there was a note on that reading indicating that the Veteran had just finished exercising, which explained the elevated blood pressure.  The physician noted that such a finding does not constitute hypertension, nor was it a precursor of the Veteran's eventual diagnosis.  Moreover, the Veteran was not diagnosed with hypertension until 2007, approximately three years after her separation from service.  

In consideration of the evidence of record, the Board finds that service connection is not warranted for hypertension.  First, the record does not show that hypertension manifested during service or to a compensable degree within a year after discharge. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  Although there were occasional elevated blood pressure readings during service, there is no diagnosis or showing of hypertension, nor is there a pattern of elevated blood pressure readings that meets the criteria for a diagnosis of hypertension as set forth in VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Additionally, the VA physicians provided persuasive opinions that the Veteran's hypertension did not manifest during service or within one year of service.  The earliest evidence of a diagnosed condition dates approximately three years after discharge.   Thus, service connection is not warranted for hypertension due to direct service inception or on a presumptive basis for chronic diseases.

Second, the evidence does not show that the Veteran's current hypertension is related to service.  The VA physicians provided persuasive opinions that hypertension had post-service onset and was not related to service.  The April 2015 physician specifically addressed whether there was a connection to the in-service blood pressure readings or the use of HCTZ.  However, this theory was not endorsed.  The Board finds that the expert medical opinions outweigh the Veteran's opinion on the matter given the complexity of the medical questions for this issue.

Thus, the benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a finding that hypertension first manifested during service, or to a compensable degree during the first post-service year, or is otherwise related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Service connection for hypertension is therefore not warranted.


ORDER

A schedular disability rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

A schedular disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A schedular disability rating in excess of 10 percent for degenerative disc disease and facet arthropathy of the lumbar spine is denied.

Service connection for hypertension is denied.


REMAND

The Veteran's right upper extremity symptoms include pain, tingling, cramping, and difficulty with grip strength, which require her to wear a splint.  However, the evidence of record does not adequately distinguish which symptoms are attributable to DeQuervain's tenosynovitis and which are attributable to carpal tunnel syndrome.  Remand is required in order to ascertain the symptoms that are attributable to each condition, and to determine their level of severity.    

Updated treatment records from VA and SAMMC must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim seeking a TDIU, the issue must be remanded to the RO for development and adjudication in the first instance.  Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded. 

A SOC is required when a proper NOD is filed within a year of a decision.  38 C.F.R. § 19.26 (2015).  Although the December 2015 NOD is recent and the RO has likely not had a chance to act on it, no SOC has been furnished regarding the issue of entitlement to an initial compensable rating for anemia.  Therefore, the issuance of a SOC is required and the Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to an initial compensable rating for anemia.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

2.  Obtain treatment records from VA and SAMMC since September 2015.

3.  Send the Veteran a standard application for TDIU benefits.  Conduct any necessary development indicated by that issue.

4.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's right DeQuervain's tenosynovitis and right carpal tunnel syndrome.  The entire record must be reviewed by the examiner.

The examiner is asked to describe the symptomatology attributable to each disorder, to the extent feasible, and conduct related clinical examinations and relevant radiological studies, including range-of-motion studies of all of the affected joints.

5.  Finally, readjudicate the issues remaining on appeal, including the claims for a TDIU and an extraschedular rating.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


